DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites the limitation “block a calendar of the user for the recommended one or more existing businesses and activities.”  There is insufficient antecedent basis for “the recommended one or more existing businesses” because claim 9 only recites “recommend the one or more activities,” and does not recite recommending existing businesses. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 2A, prong one: whether the claim recites a Judicial Exception? Yes
Independent claim 1 recite the limitations “determining, [ ] a state of the user from the captured data; correlating, [ ] a state of the user from the captured data; determining, [ ] a current activity using the user data and whether the current activity of the user is compatible with an activity which would be recommended; recommending the activity, [ ] to the user based on the correlation of the user data and the determined state of the user in response to determining compatibility between the current activity and the recommended activity; scheduling, [ ] the user for the recommended activity by blocking a calendar of the user.” Independent claim 15 recite similar limitations. 
The limitations of determining a state of a user, correlating a state of the user, determining a current activity and whether the current activity is compatible, recommending the activity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer device” in claim 1 and “a processor,” “a computer readable memory,” “a computer readable storage medium,” and “program instructions” in claim 15, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the “computer device,” “processor,” “computer readable memory,” “computer readable storage medium,” and “program instructions” language, the recited “correlating,” “determining,” and “recommending,” in the context of these claims encompasses a person manually determining a state of the user, correlating the user data, determining a current activity and whether the current activity is compatible with an activity which would be recommended, and recommending the activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitation of scheduling the recommended activity by blocking a calendar of the user is directed to organizing human activity. It is managing personal behavior by scheduling a recommended activity. 
Accordingly, claims 1 and 15 recite an abstract idea. 

Independent claim 9 recite the limitations “preprocess the captured data to determine a state of the user and to provide preprocessed data regarding the determined state of the user; correlate the preprocessed data with metadata regarding the captured data to identify
habits, tastes and preferences of the user to create learned user preferences for places and activities; identify emotions related to an activity and place, date and time associated with
respective ones of the learned user preferences; rank the identified emotions to create ranked identified emotions; determine a user interest rank by correlating current data of the user, and the learned user preferences with the list of businesses and activities available proximate to the user;
determine a current activity of the user using the current data of the user and whether the current activity of the user is compatible with one or more activities which would be recommended; recommend the one or more activities based on the user interest rank in response to determining compatibility between the current activity and the recommended one or more activities;
request confirmation from the user to schedule the recommended one or more existing businesses and activities; and block a calendar of the user for the recommended one or more existing businesses and activities in response to receiving the confirmation from the user.”
The limitations of preprocessing captured data to determine a state of a user, correlating the preprocessed data to identify habits, tastes, and preferences of the user, identify emotions, rank the identified emotions, determine a user interest rank, determine a current activity of the user and whether the current activity is compatible, recommending the activity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer program product comprising a computer readable storage medium having program instructions embodied therewith”, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the “computer program product comprising a computer readable storage medium having program instructions embodied therewith” language, the recited “preprocess,” “correlate,” “identify,” “rank,” “determine,” and “recommend” in the context of these claims encompasses a person manually preprocessing captured data, correlating the preprocessed data, identifying emotions, ranking the identified emotions, determining a user interest rank, determining a current activity and whether the current activity is compatible with an activity which would be recommended, and recommending the activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation of request confirmation from the user, and block a calendar of the user, are
directed to organizing human activity. It is managing personal behavior to request a confirmation from a user and to block a calendar of the user in response to receiving the confirmation. 
Accordingly, claim 9 recites an abstract idea. 

Step 2A, prong two: whether the judicial exception is integrated into a practical application? No.
The claims as a whole do not integrate the recited judicial exception into a practical application.  Claims 1, 9 and 15 recite capturing user data from a plurality of data sources. This is insignificant extra-solution activity of mere data gathering.  Claim 9 further recites store the learned user preferences, store the ranked identified motions.  This is insignificant extra solution activity of data outputting.  Claim 9 further recites retrieving a list of businesses. This is insignificant extra-solution activity of mere data gathering.  Claim 1 recites “a computer device,” claim 9 recites “a computer program product comprising a computer readable storage medium having program instructions embodied therewith”, and claim 15 recites “a processor,” “a computer readable memory,” “a computer readable storage medium,” and “program instructions.” The computer device, computer program product, computer readable storage medium, processor, computer readable memory, and program instructions are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the claim as a whole, including these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

Step 2B: evaluate whether the claim provides an inventive concept? No.
The claim does not include additional elements that elements individually and in combination, are sufficient to amount to significantly more than the judicial exception.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of capturing user data from a plurality of data sources is an insignificant extra-solution activity of data gathering.  It is a well understood, routine, and conventional activity, as shown by for example, by Dotan-Cohen (2019/0205839 at paragraphs [0022]-[0024]); Khatravath (2017/0255689 at paragraph [0022]); and Pessemier (“Context-aware recommendations through context and activity recognition in a mobile environment” at page 2929, section 3.1).  The additional element of storing the learned user preferences, the ranked identified emotions are insignificant extra solution activity of data outputting and retrieving a list of businesses amounts to insignificant extra-solution activities of data gathering.  Storing and retrieving information in memory is a well understood, routine, and conventional activity, as similarly found by the court in Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015). The additional elements of computer device, computer program product, computer readable storage medium, processor, computer readable memory, and program instructions amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent claims: 
Dependent claims 2-4, 6, 11-14, 17 recite additional characteristics of the user data, the determined state, and additional steps of ranking, determining, preprocessing, and checking that fall within the “Mental Processes” grouping of abstract ideas as a person may manually perform the recited ranking, determining, preprocessing, and checking.  The claims as a whole do not integrate the recited judicial exception into a practical application as these claims recite a judicial exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 5, 7, 8, 10, and 18-20  disclose further details of data sources where data is captured. These claims are insignificant extra-solution activity of mere data gathering, which is a well understood, routine, and conventional activity, as shown by for example, by Dotan-Cohen ([0022]-[0024]); Khatravath ([0022]); Pessemier (page 2929, section 3.1). Dependent claim 16 discloses a database that stores the correlated data.  The database is recited at a high-level of generality such that it amounts to applying the exception using a generic computer component.  The claims as a whole does not integrate the recited judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception as these claims recite insignificant extra solution activity and generic computer components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Begole et al. (US 2009/0077000, hereinafter Begole), in view of Dotan-Cohen et al. (US 2019/0205839, hereinafter Dotan-Cohen).

As per claim 1, Begole teaches a computer-implemented method comprising:
capturing, by a computer device, user data of a user from a plurality of data sources (i.e., detect and predict its user’s activities by combining multiple sources of information, such as a person’s location, their email content, calendar entries, current time, and records of previous user activities, etc., see at least [0027], [0029], [0033], [0037]);
determining, by the computer device, a state of the user from the captured data (i.e., user activity from contextual information, see at least [0011], [0012], [0029], [0034]);
correlating, by the computer device, the user data to the determined state of the user (i.e., construct the user’s personal profile based on information indicative of the user’s past activities in specific contexts, a user profile that indicates, based on historical data, what types of activities the user usually does at a particular time, and around a particular location, see at least [0011], [0034]);
determining, by the computer device, a current activity of the user using the user data (i.e., the system estimates a current activity type the user is engaged in, detect and predict its user’s activities by combining multiple sources of information, see at least [0012], [0027]) and whether the current activity of the user is compatible with an activity which would be recommended (i.e., recommending the activities involves filtering activities which are inconsistent with the estimated current activity, see at least [0012], [0034], [0038]);
recommending the activity, by the computer device, to the user based on the correlation of the user data and the determined state of the user (i.e., recommend activity based on user profile, see at least Fig. 3, [0046]-[0047]) in response to determining compatibility between the current activity and the recommended activity (i.e., recommending the activities involves filtering activities which are inconsistent with the estimated current activity, see at least [0012], [0034], [0038]).
Begole does not explicitly teach scheduling by the computer device, the user for the recommended activity by blocking a calendar of the user.
Dotan-Cohen teaches scheduling by the computer device, the user for the recommended activity by blocking a calendar of the user (e.g., adding suggested user activities as calendar items in response to acceptance of a recommended user activity, see at least [0121], [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole to schedule by the computer device, the user for the recommended activity by blocking a calendar of the user as similarly taught by Dotan-Cohen such that a calendar item is added for suggested user activities that is accepted, the calendar item can facilitate alerts and a presence indicator modification (see at least [0125] of Dotan-Cohen).

As per claim 3, Begole teaches ranking, by the computer device, recommendations based on the correlation of the user data and the determined state of the user (i.e., rank specific activities, see at least [0030], [0047]).

As per claim 4, Begole teaches wherein correlating the user data and the determined state of the user includes determining locations and times associated with the user data (i.e., combining multiple sources of information, such as a person’s location, current time, see at least [0027], [0037]).

As per claim 5, Begole teaches wherein the plurality of data sources include at least one selected from the group consisting of: wearable sensors, a social network, a calculator, bank account information and crowd sourced information (i.e., population prior information, generated based on surveys of a large number of people, GPS traces collected over a large number of user and long period of time, see at least [0048]).

As per claim 6, Begole teaches wherein the determined state of the user includes at least one selected from the group consisting of: sensed emotions, moods and tastes of the user (i.e., system collects data about user’s activity preferences, see at least [0016]).

As per claim 7, Begole teaches wherein the user data is collected using location-based services (LBS) (i.e., portable device includes sensing devices, such as a Global Positioning System (GPS), which observe the physical state associated with the user, portable device can send this state information to a query server, see at least [0029]).

As per claim 8, Begole teaches wherein the user data collected by the LBS is augmented by mining click streams of the user, and via a manual entry of rules (i.e., content the user has previously accessed, explicit user preferences based on user input, see at least [0038], [0039]).
Begole does not explicitly teach wherein the user data collected by the LBS is augmented by mining social data.
Dotan-Cohen teaches user data collected by the LBS is augmented by mining social data (i.e., user data determined from location information, social-network data, see at least [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole such that data collected by the LBS is augmented by mining social data as similarly taught by Dotan-Cohen because it is desirable to collect user information to provide accurate prediction of user’s needs and make prediction, and it would have been obvious to collect data from sources known in the art such as from social network as taught by Dotan-Cohen.

As per claim 15, this is the system claim of claim 1. Therefore, claim 15 is rejected using the same reasons as claim 1. 

As per claim 16, Begole teaches a user activity database that stores the correlated data (i.e., database stores user-profile, see at least [0028]).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Begole, in view of Dotan-Cohen, further in view of Khatravath et al. (US 2017/0255689, hereinafter Khatravath),

As per claim 2, Begole teaches wherein the user data relates to user routines (i.e., what types of activities the user usually does at a particular time, around a particular location, see at least [0034]).
Begole does not explicitly teach wherein the determined state of the user relates to how the user feels at least one of before, during and after activities of the user routines.
Khatravath teaches determined state of the user relates to how the user feels at least one of before, during and after activities of the user routines (i.e., emotional quotient of the person is determined by monitoring behavior of the person towards one or more events occurred previously, see at least [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified such that the determined state of the user relates to how the user feels at least one of before, during and after activities of the user routines as similarly taught by Khatravath in order to take a person’s emotion into consideration when making recommendation (see at least [0032], [0054]-[0056], [0064], [0065], [0072] of Khatravath).

As per claim 17, this is the system claim of claim 2. Therefore, claim 17 is rejected using the same reasons as claim 2. 

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Begole, in view of Pessemier et al. “Context-aware recommendations through context and activity recognition in a mobile environment” (hereinafter Pessemier), further in view of Khatravath, further in view of Dotan-Cohen.

As per claim 9, Begole teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied
therewith, the program instructions executable by a computing device to cause the computing device to:
capture user data of a user from a plurality of data sources (i.e., detect and predict its user’s activities by combining multiple sources of information, such as a person’s location, their email content, calendar entries, current time, and records of previous user activities, etc., see at least [0027], [0029], [0033], [0037]);
store the learned user preferences in a user activity database (i.e., collect data about the user’s activity preferences when the user interacts with a device that presents the recommended activities, see at least [0016]);
retrieve a list of businesses and activities available proximate to the user (i.e., returning venues affording these three types of activities in the vicinity of the specified location, see at least [0037]);
determine a user interest rank by correlating current data of the user, and the learned user preferences with the list of businesses and activities available proximate to the user (i.e., activity is scored with different metrics, the final score is weight-average based on the metric-weight distribution, the different score metrics can be based on various information, such as content the user has previously accessed, the distance between the activity’s location and the user’s provided location, and optionally a set of user preferences, see at least [0037]-[0043]);
determine a current activity of the user using the current data of the user (i.e., the system estimates a current activity type the user is engaged in, detect and predict its user’s activities by combining multiple sources of information, see at least [0012], [0027]) and whether the current activity of the user is compatible with one or more activities which would be recommended (i.e., recommending the activities involves filtering activities which are inconsistent with the estimated current activity, see at least [0012], [0034], [0038]);
recommend the one or more activities based on the user interest rank (i.e., after receiving scores for each activity, recommender application ranks all activities, see at least [0030], [0043], [0047]) in response to determining compatibility between the current activity and the recommended one or more activities (i.e., recommending the activities involves filtering activities which are inconsistent with the estimated current activity, see at least [0012], [0034], [0038]);
Begole does not teach preprocess the captured data to determine a state of the user and to provide preprocessed data regarding the determined state of the user; correlate the preprocessed data with metadata regarding the captured data to identify habits, tastes and preferences of the user to create learned user preferences for places and activities; identify emotions related to an activity and place, date and time associated with respective ones of the learned user preferences; rank the identified emotions to create ranked identified emotions; store the ranked identified emotions associated with the respective ones of the learned user preferences in the user activity database; request confirmation from the user to schedule the recommended one or more existing businesses and activities; and block a calendar of the user for the recommended one or more existing businesses and activities in response to receiving the confirmation from the user.
Pessemier teaches capture user data of a user from a plurality of data sources (i.e., gathering raw data, see at least page 2928, section 3, page 2929, section 3.1);
preprocess the captured data to determine a state of the user and to provide preprocessed data regarding the determined state of the user (i.e., each type of data obtained in the monitoring phase is converted into basic contextual information, see at least page 2928, section 3, page 2929-2931, section 3.2);
correlate the preprocessed data with metadata regarding the captured data to identify habits, tastes and preferences of the user to create learned user preferences for places and activities (i.e., user preferences for a specific information category, given a specific context, can be specified, aggregate the historical behavior of each user into a profile to learn user’s personal practices and habits, see at least pages 2935-2936, sections 4.1.2, 4.1.3, 4.1.4, page 2937, sections 4.3.1, 4.3.2);
store the learned user preferences in a user activity database (i.e., community knowledge (i.e., data regarding user behavior, feedback, and contextual information from all users of the system, see at least page 2933, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole to preprocess the captured data, correlate the preprocessed data as similarly taught by Pessemier to convert raw data into basic contextual information and to learn preferences and user’s personal practices and habits in determining recommendations (see at least pages 2932-2940, section 4 of Pessemier).
Khatravath teaches identify emotions related to an activity and place, date and time associated with respective ones of the learned user preferences (i.e., emotional quotient of the person is determined by monitoring behavior of the person towards the one or more events occurred previously, see at least [0032]);
rank the identified emotions to create ranked identified emotions (i.e., emotional quotient of the person may be an integer value from 0 to 5, see at least [0032]);
store the ranked identified emotions associated with the respective ones of the learned user preferences in the user activity database (i.e., data including activity data, event profile of the person, emotional quotient may be stored in the memory in the form of the various data structures, see at least [0025], [0027], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole to identify emotions, rank the identified emotions, and stored the ranked identified emotions as similarly taught by Khatravath in order to take a person’s emotion into consideration when making recommendation (see at least [0032], [0054]-[0056], [0064], [0065], [0072] of Khatravath).
Dotan-Cohen teaches request confirmation from the user to schedule the recommended one or more existing businesses and activities (i.e., generate a user interface element requesting user input indicating an acceptance or rejection of the optimal schedule, see at least [0121], [0168]); and
block a calendar of the user for the recommended one or more existing businesses and activities in response to receiving the confirmation from the user (i.e., modifying the user’s calendar (e.g., by adding suggested user activities as calendar items) in response to acceptance of a recommended user activity, see at least [0121], [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole to request confirmation and block a calendar of the user as similarly taught by Dotan-Cohen such that the user can confirm the suggested activity and a calendar item can facilitate alerts and a presence indicator modification (see at least [0125] of Dotan-Cohen).

As per claim 10, Begole teaches wherein the wherein the plurality of data sources include at least one of a user mobile communication device, a wearable sensor and a personal information system (i.e., user’s portable device, see at least Fig. 1, [0028], [0029]).

As per claim 11, Begole does not explicitly teach wherein the preprocessing to create preprocessed data further includes determining sentiments, places frequented, media playing and contacts adjacent a user to create preprocessed data.
Pessemier teaches wherein the preprocessing to create preprocessed data further includes determining sentiments, places frequented, and contacts adjacent a user to create preprocessed data (i.e., implicit feedback gathered by tracking the user’s location, matching current location of the user to location of a Point of Interest, detect whether different users are in another’s company, pages 2929-2931, section 3.2, page 2937, section 4.3.2).
Dotan-Cohen teaches preprocessing data includes determining media playing (i.e., other aspect of user activity may be determined from other user data including audio information, calm music indicate focus-intensive work, see at least [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole such that the preprocessing to create preprocessed data further includes determining sentiments, places frequented, media playing and contacts adjacent a user to create preprocessed data as similarly taught by Pessemier and Dotan-Cohen as such information is useful in determining a recommendation, for example, the time and number of visits to a point of interest provide insight into a user’s preference for the point of interest, to see a friend’s feedback, and calm music may indicate focus-intensive work.

As per claim 14, Begole teaches check schedule availability for existing businesses and activities on the list of businesses and activities (i.e., activity is scored with different metrics, the different score metrics can be based on user’s appointments or calendar entries, see at least [0038], [0039]); and
check location availability for the existing businesses and activities on the list of businesses and activities (i.e., would only return venues that have opening hours matching the time, see at least [0037]).
Begole does not explicitly teach weather conditions.
Pessemier teaches check weather conditions for the existing businesses and activities on the list of businesses and activities (i.e., weather is a contextual aspect that influences the distance that users are willing to cover, see at least page 2938, section 4.3.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole to check weather conditions as similarly taught by Pessemier because weather is useful in determining a recommendation, weather influences the distance that users are willing to cover (see at least page 2938, section 4.3.4 of Pessemier).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Begole, in view of Pessemier, further in view of Khatravath, further in view of Dotan-Cohen, further in view of Krueger et al. (US 9,026,941, hereinafter Krueger).

As per claim 12, Begole teaches wherein capturing data further includes determining the user’s schedule (i.e., appointment, calendar entries, see at least [0009], [0027]).
Begole does not explicitly teach fund availability.
Krueger teaches capturing data further includes determining fund availability (i.e., user state indicator  may optionally include a partner metric (e.g., available funds from a banking institution), see at least column 9, lines 55-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole the captured data includes fund availability as similarly taught by Krueger because it would have been obvious to use known data in the art to suggest activities such as available funds (see at least column 9, line 55 – column 10, line 3 of Krueger).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Begole, in view of Pessemier, further in view of Khatravath, further in view of Dotan-Cohen, further in view of Krueger, further in view of Thieberger (US 2013/0103624).

As per claim 13, Begole does not explicitly teach determining user’s emotions from measurements from wearable devices.
Thieberger teaches determining user’s emotions from measurements from wearable devices (i.e., sensors and computers embedded in clothing and accessories, gain much better understanding of user’s feelings and attitudes, see at least [0007]-[0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole to determine user’s emotions from measurements from wearable devices as taught by Thieberger in order to take a person’s emotion into consideration when making recommendation (see at least [0032], [0054]-[0056], [0064], [0065], [0072] of Khatravath), and to use known methods in the art to measure a person’s emotion.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Begole, in view of Dotan-Cohen, further in view of Götz “MaskIt: Privately Releasing User Context Streams for Personalized Mobile Applications” (hereinafter Götz).

As per claim 18, Begole teaches wherein the plurality of data sources include crowd sourced information (i.e., population prior information, generated based on surveys of a large number of people, GPS traces collected over a large number of user and long period of time, see at least [0048]).
Begole does not explicitly teach wherein the plurality of data sources include wearable sensors, a social network, a calculator, bank account information.
Dotan-Cohen teaches capturing user data from a plurality of data sources including wearable sensors, a social network, bank account information (i.e., user data determined from wearable device, social-network data, payment or credit card usage data, see at least [0043]).
Götz teaches capture user data from a calculator (i.e., a calculator application might send the user’s location to an advertisement server, see at least page 289, right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Begole that the plurality of data sources include wearable sensors, a social network, a calculator, bank account information as similarly taught by Dotan-Cohen and Götz because it is desirable to collect user information to provide accurate prediction of user’s needs and make prediction, and it would have been obvious to collect data from sources known in the art such as the sources taught by Dotan-Cohen and Götz.

As per claims 19 and 20, the limitations recited in these claims are substantially similar to the limitations recited in claims 7, and 8.  Therefore, claims 19 and 20 are rejected using the same reasons as claims 7 and 8. 



Response to Arguments
Rejection of claims under §101: 
Applicant argued that the newly added feature of “determining, by the computer device, a current activity of the user using the user data and whether the current activity of the user is compatible with an activity which would be recommended." integrates the alleged judicial exception into a practical application.  Applicant further argued that the newly added feature amounts to significantly more than the judicial exception because it improves the functioning of a cognitive assistant. Applicant argued that the features of determining a current activity and whether the current activity is compatible with another activity is the generation of new data and MPEP 2106.05(a)(II) states that examples that the courts have indicated may be sufficient to show an improvement in existing technology include components or methods, such as measurement devices or techniques, that generate new data.  
	Examiner respectfully disagrees.  The feature of determining a current activity of the user and whether current activity of the user is compatible with an activity which would be recommended, is a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of generic computer components. The claims encompass a person determining a current activity of the user using user data and determining whether the current activity of the user is compatible with an activity which would be recommended. The newly added feature falls within mental processes grouping of abstract ideas, and does not integrate the judicial exception into practical application.  The recited determining is a mental process, and it is not a measurement device or technique that shows an improvement in existing technology.

As per claim 18, Applicant argued that the feature of  “the plurality of data sources includes wearable sensors, a social network, a calculator, bank account information and crowd sourced information” are features which cannot be performed in the mind.
In response, claim 18 further describes the data source recited in capture user data from a plurality data sources.  While the capturing of user data is from a plurality of data sources is not a mental process, it is an insignificant extra solution of data gathering, and does not render claim 18 eligible. 

Rejection of claims under §103: 
As per claims 1, 9, and 15, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bellotti et al. “Activity-Based Serendipitous Recommendations with the Magitti Mobile Leisure Guide” 2008, CHI '08: Proceedings of the SIGCHI Conference on Human Factors in Computing Systems.This document is cited a context aware recommender that infers user activity from context and patterns of user behavior.
Kumar et al. “Towards Activity Recommendation from Lifelogs”, 2014, iiWAS '14: Proceedings of the 16th International Conference on Information Integration and Web-based Applications & Services.  This document is cited to teach a content-based recommender system to leverage such lifelogs to suggest activities to users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jue Louie/
Primary Examiner
Art Unit 2121